865 F.2d 1257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Clifford BYRD, Sr., Plaintiff-Appellant,v.Capt. MOORE;  Sgt. Jenkins;  Sgt. Scales;  R. Brown,Officer;  Officer Macemore;  Officer Caraway,Defendants-Appellees.
No. 88-7272.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 28, 1988.Decided:  Jan. 9, 1989.

Henry Clifford Byrd, Sr., appellant pro se.
Jacob Leonard Safron (Office of the Attorney General of North Carolina), for appellees.
Before K.K. HALL, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Henry Clifford Byrd, Sr., appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Byrd v. Moore, C/A No. 87-277-S (M.D.N.C. Sept. 8, 1988).  We note in addition that Byrd's contention he was denied access to the courts is without merit because he fails to show any harm caused by the alleged seizure of vaguely identified legal materials.   Magee v. Waters, 810 F.2d 451, 452 (4th Cir.1987).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.